21-1483
Barlow v. Nationstar Mortgage LLC


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 30th of March, two thousand twenty-two.

      PRESENT: Dennis Jacobs,
                 Richard C. Wesley,
                 Steven J. Menashi,
                       Circuit Judges.
_____________________________________

MICHAEL BARLOW,
         Plaintiff-Appellant,

        v.                                              No. 21-1483

NATIONSTAR MORTGAGE LLC,
a Delaware limited liability company,
BANK OF AMERICA, N.A.,
a national corporation,
FIRST FRANKLIN FINANCE CORPORATION,
a Delaware corporation,
             Defendants-Appellees,

____________________________________
For Plaintiff-Appellant:                     Michael Barlow, pro se, Sanborn, N.Y.

For Defendants-Appellees:                    Charles Jeanfreau, McCalla Raymer
                                             Leibert Pierce, LLC, Iselin, NJ, for
                                             Nationstar Mortgage LLC.

                                             Connie Flores Jones, Winston &
                                             Strawn LLP, Houston, TX, for Bank of
                                             America, N.A., and First Franklin
                                             Finance Corporation.



      Appeal from a judgment of the United States District Court for the Western

District of New York (Vilardo, J.; Schroeder, M.J.).

      UPON      DUE        CONSIDERATION,        IT    IS   HEREBY    ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      In 2018, Michael Barlow sued Bank of America, N.A. (“Bank of America”),

Nationstar Mortgage LLC (“Nationstar”), and First Franklin Finance Corporation

(“First Franklin”), alleging fraud, misrepresentation, and violations of N.Y. Gen.

Bus. Law § 349 and N.Y. Real Prop. Law §§ 1303, 1304, 1320, and seeking relief

from a 2016 state court judgment of foreclosure based on his failure to make loan



                                         2
payments to the defendants. 1 Barlow also had filed a previous complaint on the

same issues against Bank of America and Nationstar in 2016 in district court; the

district court dismissed that complaint pursuant to the Rooker-Feldman doctrine.

Barlow v. Nationstar Mortg., Inc., No. 16-cv-818, 2017 WL 397329, at *2 (W.D.N.Y.

Jan. 30, 2017). After the defendants moved to dismiss Barlow’s amended complaint

in the instant action, the district court adopted the magistrate judge’s

recommendation to dismiss based on the Rooker-Feldman doctrine and denied

leave to amend. Barlow appeals. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

      We review de novo the grant of a motion to dismiss for lack of subject-matter

jurisdiction under the Rooker-Feldman doctrine. Hoblock v. Albany Cnty. Bd. of

Elections, 422 F.3d 77, 83 (2d Cir. 2005). We afford pro se litigants “special

solicitude” by interpreting a complaint filed pro se “to raise the strongest claims

that it suggests.” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal quotation

marks and alterations omitted). In addition to the complaint, we may consider


1 The state court foreclosure action was brought in 2013 by U.S. Bank, National
Association (“U.S. Bank”). First Franklin had assigned Barlow’s mortgage to U.S. Bank in
2012.

                                           3
documents that are “integral” to the complaint, Chambers v. Time Warner, Inc., 282

F.3d 147, 153 (2d Cir. 2002) (noting that a document is integral to the complaint

“where the complaint relies heavily upon its terms and effect”) (internal quotation

marks omitted), as well as “any matters of which judicial notice may be taken,”

including public documents. Hirsch v. Arthur Andersen & Co., 72 F.3d 1085, 1092

(2d Cir. 1995).

      Under the Rooker-Feldman doctrine, lower federal courts lack jurisdiction

over “cases brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). It applies if the plaintiff (1) lost

in state court, (2) complains of injuries caused by the state court judgment,

(3) invites the district court to review and reject the state court judgment, and

(4) commenced the district court proceedings after the state court judgment was

rendered. Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir.

2014). The doctrine “recognizes that 28 U.S.C. § 1331 is a grant of original

jurisdiction, and does not authorize district courts to exercise appellate jurisdiction


                                            4
over state-court judgments,” with such jurisdiction reserved exclusively to the

Supreme Court. Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 644

n.3 (2002).

      The district court properly found that it lacked jurisdiction under Rooker-

Feldman. 2 First, Barlow lost in state court. In his opposition to U.S. Bank’s motion

for foreclosure in state court, he argued that Bank of America and Nationstar

falsely stated that he had “escrow account” deficiencies and had “cheated and

deceived” him by “distorting” the amounts he owed on his mortgage. The state

court rejected his arguments by entering a judgment of foreclosure, meaning that

it ruled for U.S. Bank and against Barlow. The adverse state court decision satisfies

Rooker-Feldman’s first prong. 3




2 Barlow waives any challenge to the district court’s denial of leave to amend by not
raising it in his appellate brief. See Fed. R. App. P. 28(a)(5)-(8); LoSacco v. City of
Middletown, 71 F.3d 88, 93 (2d Cir. 1995) (“[W]e need not manufacture claims of error for
an appellant proceeding pro se, especially when he has raised an issue below and elected
not to pursue it on appeal.”).
3On appeal, Barlow contends that it was U.S. Bank’s claims—not his—that were brought
before the state court, meaning that he could not have “lost” those proceedings for
purposes of Rooker-Feldman. His argument is unavailing. Rooker-Feldman is concerned
with state-court judgments, and the foreclosure judgment was indisputably adverse to
Barlow.

                                           5
      Second, the injuries of which Barlow complains were caused by the state

court judgment. We have applied Rooker-Feldman when the relief sought by a

plaintiff demonstrated that the injury was the state foreclosure judgment itself. See

Vossbrinck, 773 F.3d at 427 (“[T]he injury of which Vossbrinck ‘complains’ in this

claim for relief, and which he seeks to have remedied, is the state foreclosure

judgment. This is evident from the relief [he] requests—title to and tender of his

property and … to have the state judgment declared ‘void.’”). In this case, the

primary relief Barlow sought—including a TRO and injunction against foreclosure

“activity” and an “accounting” of his loan payments—was based on the

foreclosure judgment and the amount that the state court determined he owed on

his mortgage. Seeking additional relief, Barlow also alleged the following injuries:

he had “suffered extreme emotional distress” due to the foreclosure proceedings;

he “ha[d] suffered damages since the … Loan’s delinquency caused [his] …

Property to fall into foreclosure proceedings”; he had “lost equity”; and he had

“suffered the slander of his [reputation] due to the fact that … foreclosure

proceedings [were] attributed to him and reported to credit reporting agencies.”

These injuries followed from the state court judgment of foreclosure on his


                                         6
property: without that event, he would not have otherwise suffered emotional

distress, loss of equity, reputational harm, and credit issues. Because Barlow

requested relief from foreclosure “activity” and its associated impacts, the state

court judgment caused the alleged harms, satisfying Rooker-Feldman’s second

prong.

      His argument to the contrary—that his injuries were not caused by the state

court because the alleged fraud and misrepresentation existed prior to the

foreclosure judgment and therefore are separate torts—is meritless. During the

foreclosure action, he alleged that the amount due on his mortgage was incorrect

and that Nationstar had “cheated and deceived” him (that is, defrauded him) by

“distorting” the amounts he owed. However, even if he could establish that the

alleged fraud “existed” prior to the state court judgment, that fact would be

irrelevant because the injuries that he claimed in district court, as noted above,

were produced by the foreclosure judgment, and the primary remedies he sought

could be addressed only by reversing it. See Dorce v. City of New York, 2 F.4th 82,

105 (2d Cir. 2021) (concluding that “[b]y effecting the divestiture of Plaintiffs’

interest in their property, the state court judgments … directly inflicted the injury


                                         7
complained of”).

        Third, Barlow’s action “invite[d] review and rejection of [the state court]

judgment.” Vossbrinck, 773 F.3d at 426 (alteration omitted) (quoting Hoblock, 422

F.3d at 85). In Vossbrinck, this court held that the third prong of Rooker-Feldman was

met when the plaintiff “ask[ed] the federal court to grant him title to his property

because the foreclosure judgment was obtained fraudulently”; entertaining such a

request for relief would “require the federal court to review the state proceedings

and determine that the foreclosure judgment was issued in error.” Id. at 427.

Likewise, Barlow’s claims that he had been, among other things, “cheated and

deceived” would require a federal court to determine that the state court

erroneously entered the foreclosure judgment.

        Fourth, the “state judgment was rendered before the district court

proceedings commenced.” Id. at 426 (internal quotation marks omitted). In this

case, the state court entered a judgment of foreclosure in September 2016, which

Barlow never appealed. The district court action under review was filed in August

2018.

        Because the four Rooker-Feldman factors are met in this case, the district court


                                            8
correctly determined that it lacked subject-matter jurisdiction. This court therefore

does not reach alternative grounds for dismissal, such as res judicata or failure to

state a claim for relief. Moodie v. Fed. Rsrv. Bank of N.Y., 58 F.3d 879, 882 (2d Cir.

1995).

         We have considered Barlow’s remaining arguments, which are without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                       FOR THE COURT:

                                       Catherine O=Hagan Wolfe, Clerk of Court




                                          9